TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-98-00020-CV


Gene Reitnauer, Appellant

v.


Dan Morales, Attorney General of the State of Texas; The State of Texas;
and Texas Exotic Feline Foundation, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 96-14173, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellees have furnished this Court with a copy of appellant's discharge in her
bankruptcy proceeding.  Appellant's bankruptcy was discharged in April 2001.  Appellant did not
notify this Court of the discharge in bankruptcy and has not communicated with this Court since that
discharge.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
42.3(b). (1)

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed:   November 7, 2005
1.        Any pending motions in this case are dismissed.  A related mandamus is being dismissed by
separate memorandum opinion.